DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 Information Disclosure Statement
The listing of references in the specification (i.e. CN202088124 in paragraph 0002) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 7-8 recite, “the cutter further comprising a releasable cutter blade received in the or each said recess…” It is unclear if each recess shares a single releasable cutter blade or if a releasable cutter blade is provided for each recess.	Claim 1, lines 13-17 recite, “in which said cutter blade and said recess are provided with respective interengaging portions, said interengaging portions comprising a ridge on the interior of said recess and a slot in said cutter blade slidably engageable with said ridge characterized in that an end of said ridge is insertable into an end of said slot whereafter the blade may be slid into said recess.” This limitation has the following issues:	● It is unclear which portion of the ridge constitutes “an end of said ridge.” Is the “end of said ridge” the top crest portion of the ridge or is the “end of said ridge” the most distal point or face of said ridge.	● Similarly, it is unclear which portion of the slot constitutes “an end of said slot.” Is the “end of said slot” referring to the opening formed at the most distal portion of the operative portion?	● The cutter blade is shaped such that when the user goes to slide the removable cutter blade into said recess, a proximate portion of the cutter blade overlaps a portion of the recess prior to engagement of the ridge on the interior of the recess with the slot in said cutter blade. In other words, it appears as though the cutter blade is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, Claims 1-3, 6, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorsell (US Patent 913,072).	Claim 1, Thorsell discloses a cutter (fig. 1) comprising two members (8) each having a handle portion (finger loop and connecting arm) and an operative portion 
    PNG
    media_image1.png
    404
    502
    media_image1.png
    Greyscale

	Regarding Claim 2, Thorsell discloses said recess is complementary in shape to the blade, to receive the latter within it (page 1, lines 64-70; see also figs. 1 and 4-6).
	Regarding Claim 3, Thorsell discloses the blade and portions of the said one of the said two members surrounding the recess thereof have surfaces which are flush with one another (fig. 2).
	Regarding Claim 6, Thorsell discloses the pivot pin is provided with a screw (threaded end 20) with a screw head (flange 18) to hold the said two members together (page 1, lines 89-112).	Regarding Claim 9, Thorsell discloses a respective said cutter blade (b) is provided on the operative portion of each of said two members (page 1, lines 53-76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsell (US Patent 913,072) in view of Wakabayashi et al (US Publication 2015/0314460), herein referred to as Wakabayashi.	Regarding the claims set forth above, Thorsell fails to specifically disclose the following:
	In Claim 7, the pivot pin comprises a separate part which can be inserted through respective pivot holes of the two members.
	In Claim 8, said separate part is flanged.
	However, Wakabayashi teaches it is old and well known in the art of cutters to provide a pivot (fig 12; 200) that is formed with a pivot pin (210) that comprises a separate part (220) which can be inserted through respective pivot holes of the two members (120), wherein said separate part is flanged (221).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter of Thorsell with the teaching of 
As best understood, Claims 1-3, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian et al (US Patent 3,971,131), herein referred to as Boyajian, in view of Wintle (US Patent 1,470,417). 	Regarding Claim 1, Boyajian discloses a cutter (10) comprising two members (12, 14) each having a handle portion (16 and 20, respectively) and an operative portion (18 and 22, respectively), the said two members (12, 14) being pivoted together at a pivot (24) located between the handle portion (16, 20) and the operative portion (18, 22) of each of the said two members (12, 14) so that the members are movable relative to one another about the pivot (col. 5, lines 4-11), one or each of the operative portions having a recess (pocket 102), the cutter (10) further comprising a releasable cutter blade (100) received in the or each said recess (102), in which wherein the two members (12, 14) are pivoted together releasably about a pivot pin (24) of the pivot, and in which the or each cutter blade (100) is formed with an aperture (108) through which 
	Regarding Claim 3, the modified cutter of Boyajian substantially disclosed above includes the blade and portions of the said one of the said two members surrounding the recess thereof have surfaces which are flush with one another (Boyajian, fig. 10).
	Regarding Claim 6, the modified cutter of Boyajian substantially disclosed above includes the pivot pin (Boyajian 24) is provided with a screw (Boyajian screw threads, 24c) with a screw head (Boyajian 24a) to hold the said two members together (Boyajian fig. 2).
	Regarding Claim 9, the modified cutter of Boyajian substantially disclosed above includes a respective said cutter blade (Boyajian, 100) is provided on the operative portion (Boyajian, 18, 22) of each the other of said two members (Boyajian, 12 and 14).

	Regarding Claim 13, the modified cutter of Boyajian substantially disclosed above includes a cutter blade (Boyajian 100) for a cutter (Boyajian 10) as claimed in claim 1, having an aperture (Boyajian 108) to enable said pivot pin (Boyajian 24) to extend through it (Boyajian figs. 1, 4 and 9).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian (US Patent 3,971,131) and Wintle (US Patent 1,470,417) in view of Wakabayashi (US Publication 2015/0314460).	Regarding the claims set forth above, the modified cutter of Boyajian substantially disclosed above fails to specifically disclose the following:	In Claim 7, the pivot pin comprises a separate part which can be inserted through respective pivot holes of the two members.
	In Claim 8, said separate part is flanged.	However, Wakabayashi teaches it is old and well known in the art of cutters to provide a pivot (fig 12; 200) that is formed with a pivot pin (210) that comprises a separate part (220) which can be inserted through respective pivot holes of the two members (120), wherein said separate part is flanged (221).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter of Boyajian substantially disclosed above with the teaching of Wakabayashi such that the pivot pin comprises a separate part which can be inserted through respective pivot holes of the two members in order to  Additionally, the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not fully persuasive. 	Examiner notes a new grounds of rejection (i.e. 102 rejection) have been provided. However, Boyajian is still utilized in a new 103 rejection in order to cover remaining claims not disclosed by the new grounds of rejection. With respect to the new 103 rejection based on Boyajian, Wintle is utilized to teach interengaging features are known in the art. To the extent the Applicant’s arguments toward the modification of Boyajian are still applicable, please consider the following:	Wintle, like Lambert previously utilized in the 103 rejection, teaches a pair of shears. Applicant argues, “the shears of Lambert and the snips of Boyajian are sufficiently different in design and purpose that Applicant submits no such combination would have been obvious in the first place” (page 5, lines 25-27). 	Wintle and Boyajian both disclose cutters with removable blades. The features 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Braithwaite (US Patent 130,184) discloses a cutter with removable blades.
	● Henderson (US Patent 698,195) discloses a cutter (fig. 1) with two pivotable members wherein a removable blade (B) is provided for each member (C), and each blade has a groove (B1) that receives a ridge (C4) extending from an operative portion (C5) of each member (fig. 2).	● Ralston (US Patent 1,783,583) discloses a cutter with interengaging elements between the blades and the operative portion of each member (figs 1-3). 	● Gunson (US Patent 4,048,721) discloses a set of cutters in which “[e]ach blade, connected shank and bow portion make be identical in size and shape to the other or may be different from the other as required” (col. 1, lines 53-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 22, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724